Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-12 are objected to because of the following informalities:  
Claim 7 is directed to a crowd source server, however claims 8-12 which depend on claim 7 are directed to “The mobile device” which is incorrect and should be “The crowd source server” as apparently intended by application. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 13-14 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner finds the means for are supported in the specification, see for example Figure 3 [0046].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jouaux; Francois M. et al. US 20160078762 A1.

	Consider Claim(s) 1, 7 and 13
Jouaux discloses A crowd source server for crowdsourcing (Fig. 1 110, Fig. 4 400), comprising:
	one or more processing units (Fig. 4, [0119]The hardware may include processors, or memory (e.g., temporary storage memories or hard drives), or both. [0120] The components of the location server 400 may include the location determination module 402, public wireless determination module 406); 
	and a communication interface coupled to the one or more processing units ([0121] receiving queries thus includes communication interfaces, see also Fig. 1 interfaces 166 18 etc);
	the one or more processing units configured to:
	receive a transceiver identifier, at least one location, a time indication and an indication that the transceiver identifier is associated with a mobile terrestrial transport, from a mobile device ( Fig. 1 166, Fig. 7A, Fig. 8, [0017] signal source information [0059] “Location server 110..the harvest data can include a MAC address of signal source 142 associated with a first timestamp, a MAC address of signal source 144 associated with a second timestamp, and a MAC address of signal source 148 associated with a third timestamp..”, [0074] periodic messages including signal sources and locations of detection; Fig. 5 502 [0135] the location server 110 receives location queries, periodic harvests, or trace data, or any suitable combination of these, from multiple user devices,
[0065]-[0066] location query, [0263], [0275], [0021] a message requesting ETA at the first location.);
	associate the transceiver identifier and the mobile terrestrial transport, based, at least in part, upon the received indication that the transceiver identifier is associated with the mobile terrestrial transport (Fig. 5 506-512, [0137]-[0140]  the server matches public moving wireless signal sources to public transit route);
	estimate a location of the mobile terrestrial transport based, at least in part, on the received transceiver identifier, the received at least one location and the time indication (Fig. 5 506-512, [0137]-[0140]  the server computes the location for the signal source 134 based on the known locations of the static signal sources 132, 136 and 138 (e.g., using triangulation).).
	Jouaux further discloses and send the location of the mobile terrestrial transport to transit status server (Fig. 5 512, [0140] At 512, the server stores identifiers for the public moving wireless signal sources along with the associations to public transit routes. For example, the location server 110 stores the identifying information of the wireless signal source 134 as a public moving wireless signal sources in the database 112a, or 114, or both; [0067] For example, the location service 112 stores in the database 112a the identifying information for the wireless signal source 134 along with the associated location computed as described above; Fig. 1 Location service 112 and location database 114 112a may be interpreted as transit server, as routine in art to use single or multiple servers/services with predictable results).
	Jouaux does not explicitly disclose and send the location of the mobile terrestrial transport to transit status server
Jouaux teaches to one of ordinary skill in the art and send the location of the mobile terrestrial transport to transit status server (Fig. 5 512, [0140 ; [0067] ; Fig. 1 Location service 112 location database 112a 114, Fig. 1 Location service 112 and location database 114 112a may be interpreted as transit server, as routine in art to use single or multiple servers/services with predictable results).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the location server of Jouax to include a transit status server, as suggested by Jouaux since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Nenvin v. Erlichmena, 168 USPQ 177, 179, and further merely yields predictable result of providing an intermediate relay between network components for connecting network components.
Consider Claim(s) 2 and 8 and 14
Jouaux teaches wherein the one or more processing units are further configured to associate the transceiver identifier with a mobile terrestrial transport identifier based upon transport route and schedule information (Fig. 5 506-512, [0137]-[0140]  the server matches public moving wireless signal sources to public transit route.. the location server 110 compares the locations of the wireless signal source 134 to the database 118 of transit routes known to the location server; Fig. 1 118 database).  

Consider Claim(s) 3 and 9
Jouaux teaches wherein the one or more processing units configured to configured to associate the transceiver identifier with the mobile terrestrial transport identifier are further configured to associate the transceiver identifier with the mobile terrestrial transport identifier based upon detection of the transceiver identifier near a transit route in accordance with predetermined route schedules (Fig. 5 506-512, [0137]-[0140]  the server matches public moving wireless signal sources to public transit route.. the location server 110 compares the locations of the wireless signal source 134 to the database 118 of transit routes known to the location server; Fig. 1 118 database..  If the locations of the wireless signal source 134 correspond to locations on a particular public transit route, e.g., public transit route P, then the location server determines that the wireless signal source 134 is associated with the public transit route P).  

Consider Claim(s) 5 and 11
Jouaux teaches wherein the one or more processing units are further configured to generating a route deviation alert ([0100] discloses determining route or time deviation and computing ETA based on deviation [0190] ETA notification equivalent to alert).  

Consider Claim(s) 6 and 12
Jouaux teaches wherein the route deviation alert is triggered by a time deviation, a location deviation, or both ([0100] a transit vehicle may deviate from the usual public transit route due to some extraordinary circumstance, e.g., road closure along the usual route. Alternatively or additionally, the arrival/departure times of the transit vehicle may diverge significantly from the historical times recorded by the location server).

Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jouaux; Francois M. et al. US 20160078762 A1 in view of Georgis; Nikolaos et al. US 20100208711 A1.
Consider Claim(s) 4 and 10
Jouaux teaches further comprising receiving an indication of proximity  between the mobile device and the mobile terrestrial transport (Fig. 1 166, Fig. 7A, Fig. 8, [0017] signal source information, [0135] 502 SSID of detected signal sources indicate device is near the sources thus indicating distance between device and transport). Jouaux does not explicitly disclose further comprising receiving an indication of distance between the mobile device and the mobile terrestrial transport.
Georgis teaches further comprising receiving an indication of distance between the mobile device and the mobile terrestrial transport ([0059] In the FIG. 8 example, device 114(b) similarly scans for, and detects, a WiFi signal from access point 130. In the FIG. 8 embodiment, device 114(b) then records an AP identifier and a signal strength for the scanned access point 130 as WiFi scan data 440. Device 114(b) wirelessly transmits the WiFi scan data 440 to location server 126 or other appropriate entity. The location server 126 evaluates the signal strength from the received WiFi scan data 440 to create a location circle 824 with a radius R2 828 that represents the distance from device 114(b) to the scanned access point 130. In other words, the target access point 130 lies somewhere on location circle 824).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the location server of Jouax to include the noted teachings of Georgis, in order for efficiently populating an access point database (Georgis [0002]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647